Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Lowell Merritt, Appellant                              Appeal from the 170th District Court of
                                                       McLennan County, Texas (Tr. Ct. No.
No. 06-15-00047-CV          v.                         2015-2602-4).     Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
James Andrews, Appellee                                Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Lowell Merritt, pay all costs of this appeal.




                                                       RENDERED SEPTEMBER 24, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk